Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered March 3, 2003, convicting him of gang assault in the first degree, gang assault in the second degree, assault in the second degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that a new trial is required as a result of certain remarks by the prosecutor during summation is, for the most part, unpreserved for appellate review (see CPL 470.05 [2]; People v Morris, 148 AD2d 552 [1989]; People v Udzinski, 146 AD2d 245 [1989]). In any event, the prosecutor’s summation comments either were fair comment on the evidence, responsive to the defendant’s summation (see People v Jones, 9 AD3d 374, 375, lv denied 3 NY3d 708 [2004]), or were not so prejudicial as to constitute reversible error in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., Schmidt, Cozier and Skelos, JJ., concur.